                                                                                      6/29/2020
                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA                             s/ J. Vasquez
                          HARRISONBURG DIVISION

SOURCETECH, LLC,                           )
a Virginia limited liability company,      )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )      Case No. 5:20-cv-00041
                                           )
DEATSCHWERKS, LLC,               )
an Oklahoma limited liability company, )
                                       )
                   Defendant.          )

                                  NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Deatschwerks, LLC

(“Deatschwerks”) hereby removes this action from the Circuit Court for Frederick County,

Commonwealth of Virginia, to the United States District Court for the Western District of

Virginia, Harrisonburg Division. In support of this Notice of Removal, Deatschwerks states

as follows:

       1.     Deatschwerks is the named defendant in a civil action initially filed on May

27, 2020 in the Circuit Court for Frederick County, Commonwealth of Virginia, styled

Sourcetech, LLC v. Deatschwerks, LLC, Civil Action No. CL-20-0277. See Complaint, Ex.

1.

       2.     Removal of this action from the Circuit Court for Frederick County to federal

court is proper pursuant to 28 U.S.C. §§ 1332(a)(1) and 1441(b) because this court would

have original jurisdiction over this action based on diversity of citizenship jurisdiction (28

U.S.C. § 1332) had this action been brought originally in the federal court.
       3.     Original jurisdiction is proper in this case pursuant to 28 U.S.C. § 1332

because Plaintiff is a citizen of the Commonwealth of Virginia, and upon information and

belief, none of Plaintiff’s members are citizens of the State of Oklahoma; Defendant is a

citizen of the State of Oklahoma, and none of Defendant’s members are citizens of the

Commonwealth of Virginia. Further, in its Complaint, Plaintiff has alleged an amount in

controversy in excess of $75,000.00.

       4.     Service of the Complaint has not been made on Deatschwerks. However,

Deatschwerks received a copy of the filed Complaint from Plaintiff via Federal Express on

June 1, 2020. Pursuant to 28 U.S.C. § 1446, this Notice of Removal is timely filed as it is

within thirty (30) days after Deatschwerks received notice of the same.

       5.     Pursuant to 28 U.S.C. § 1446(d), Deatschwerks will promptly provide

written notice of removal of this action to all other parties to this lawsuit and will promptly

file a copy of this Notice of Removal with the Clerk of the Circuit Court for Frederick

County.

       6.     Pursuant to 28 U.S.C. § 1446, copies of all pleadings and documents filed in

the state action are attached hereto. See Complaint, Ex. 1.

       7.     There are currently no motions pending in this action.

       WHEREFORE, Defendant Deatschwerks, LLC respectfully requests that the United

States District Court for the Western District of Virginia, Harrisonburg Division, accept

this Notice of Removal, assume jurisdiction of the cause, and issue such further orders and

processes as may be necessary.

                                                   DEATSCHWERKS, LLC
By:   /s/ Rosalie Pemberton Fessier
      Rosalie Pemberton Fessier
      VSB # 39030
      Brittany E. Shipley
      VSB # 93767
      Attorneys for Defendant Deatschwerks, LLC
      TimberlakeSmith
      25 North Central Avenue
      P. O. Box 108
      Staunton, VA 24402-0108
      phone: 540/885-1517
      fax:     540/885-4537
      email: rfessier@timberlakesmith.com
              bshipley@timberlakesmith.com


                            CERTIFICATE OF SERVICE

      I further certify that a true and correct copy of the Notice of Removal was sent by

electronic mail on June 29, 2020 and via electronic mail to the following:


      James C. Cosby, VSB No. 25992
      James W. Walker, VSB No. 29257
      Katherine M. Rockwell, VSB No. 93733
      O’Hagan Meyer, PLLC
      411 East Franklin St., 5th Floor
      Richmond, Virginia 23219
      Email: JCosby@ohaganmeyer.com
            JWalker@ohaganmeyer.com
            krockwell@ohaganmeyer.com

                                  /s/ Rosalie Pemberton Fessier
                                  Rosalie Pemberton Fessier
                                  VSB # 39030
                                  Attorney for Defendant Jenkins
                                  TimberlakeSmith
                                  25 North Central Avenue
                                  P. O. Box 108
                                  Staunton, VA 24402-0108
                                  phone: 540/885-1517
                                  fax:    540/885-45
                                  email: rfessier@timberlakesmith.com
